{¶ 71} The trial court's characterization of the accident reconstruction expert's area of expertise as "junk science" implicates the reliability test for expert opinion announced in Daubert v. MerrillDow Pharmaceuticals (1993), 509 U.S. 579, 113 S.Ct. 2786,125 L.Ed.2d 469. That test is now incorporated into Evid.R. 702(C), which requires the trial court to find that the basis for an expert's opinion satisfies a "threshold standard of reliability." Staff Note to Evid.R. 702 (July 1, 1994). In applying the test, the trial court performs a gatekeeper function, focusing on "the principles and procedures used by the expert, without regard to whether or not the court agrees with the conclusions that the expert draws from such principles and procedures." Weissenberger's Ohio Evidence, Treatise, Section 702.5 (2000 Ed.).
 {¶ 72} Had the court sustained an Evid.R. 702 objection to the admissibility of the accident reconstruction expert's opinion on a finding that the evidence lacks reliability, I agree that reversible error would then exist. Evidence of that kind has generally been viewed as sufficiently reliable, even prior to Daubert and the adoption of Evid.R. 702(C). See Schaffter v. Ward (1985), 17 Ohio St.3d 79. However, the court did not rule that the evidence is *Page 316 
inadmissible. The court instead rejected it on a finding that the expert's testimony "has no credibility and no weight." (T. 332).
 {¶ 73} The court sat in this case as the trier of fact. The trier of fact may reject any evidence for lack of reliability. There is an overlap between the trier of fact's reliability determination and the reliability determination that Evid.R. 702(C) requires the court to make. The distinction can become blurred where, as here, the same person necessarily makes both determinations.
 {¶ 74} The trial court made it very clear that it would have sustained an Evid.R. 702 objection had one been made, and would have excluded the expert's opinion on a finding that it is unreliable. No objection was made; indeed, the parties stipulated to the admissibility of the expert's testimony, and therefore to its reliability. The evidence was admitted. Instead, the court rejected the evidence on standards reserved to the trier of fact; weight and credibility.
 {¶ 75} I cannot read an Evid.R. 702(C) ruling into the trial court's statement, even though it implicates Evid.R. 702(C) standards. When such distinctions are close, appellate courts must presume the regularity and correctness of the trial court's proceedings. Connor v.Davis (1958), 168 Ohio St. 251. The rule applies to a trial judge's factual findings concerning the weight and credibility of testimony offered. Star Nat'l Bank Ass'n. V. Cirrocumulous Ltd. Partnership
(1997), 121 Ohio App.3d 731. In this instance the factual finding was made by a very experienced trial court judge, whom we may presume understands the relevant distinction between law and fact. While I would not agree with him that the expert's opinion was "junk science," I cannot find that he exceeded his authority as the trier of fact in rejecting for lack of weight and credibility.